 

Exhibit 10.12

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of February 24,
2014, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
“Parent”), LIPPERT COMPONENTS, INC., a Delaware corporation (the “Issuer”), and
LIPPERT COMPONENTS MANUFACTURING, INC., a Delaware corporation (“LCM”, and
together with the Parent and the Issuer, collectively, the “Stock Pledgors”; LCM
together with the Issuer, collectively, the “Partnership/LLC Pledgors”), the
other Subsidiary Guarantors and each other Person who becomes a Subsidiary
Guarantor pursuant to paragraph 5K of the Note Agreement (as hereinafter
defined) and is required to join in this Agreement pursuant to the terms thereof
(the Issuer, the Parent, LCM and such Subsidiary Guarantors collectively
referred to as the “Pledgors” and each individually as a “Pledgor”) in favor of
JPMORGAN CHASE BANK, N.A., as security trustee (in such capacity, the “Trustee”)
for the benefit of the Noteholders (as hereinafter defined).

 

Reference is hereby made to (i) that certain Third Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of February 24, 2014 (as the same
from time to time may be amended, restated, supplemented or otherwise modified,
the “Note Agreement”), by and among the Issuer and the Parent, on the one hand,
and Prudential Investment Management, Inc. (“Prudential”) and each of the
holders from time to time of the Notes, on the other hand, pursuant to which,
subject to the terms and conditions set forth therein, certain affiliates of
Prudential (the “Purchasers”, and together with Prudential and their respective
successors and assigns, the “Noteholders”) are willing to consider, in their
sole discretion and within limits which may be authorized for purchase by them
from time to time, the purchase of senior secured promissory notes issued by the
Issuer in an aggregate principal amount of up to $150,000,000 (the “Notes”), and
(ii) that certain Pledge and Security Agreement dated as of February 11, 2005
(as the same has been amended to date, the “Existing Pledge and Security
Agreement”), which instrument the parties agree is being amended and restated
hereby in its entirety. Terms used herein as defined terms and not otherwise
defined herein shall have the meanings given thereto in the Note Agreement.

 

The Parent and each other Pledgor (other than the Issuer) has jointly and
severally guaranteed all liabilities and obligations of the Issuer under and in
respect of the Notes and the Note Agreement. The Noteholders’ agreement to enter
into the Note Agreement and to consider the purchase from time to time of Notes
under the Facility is subject, among other conditions, to receipt by the
Trustee, on behalf of the Noteholders, of this Amended and Restated Pledge
Agreement duly executed by the Pledgors. Each Pledgor wishes to grant security
interests in favor of the Trustee, for the benefit of the Trustee and the
Noteholders, in certain of the issued and outstanding capital stock, member
interests, partnership interests and other ownership interests of all
Subsidiaries of such Pledgor in accordance herewith to secure such Pledgor’s
obligations and liabilities in respect of the Notes, the Note Agreement and the
other Transaction Documents.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I.

 

Section 1.01.     Definitions.     In addition to the terms defined above, the
following words and terms shall have the respective meanings, and it is hereby
agreed with respect thereto, as follows:

 

“Agreement” shall mean this Amended and Restated Pledge and Security Agreement,
as it shall be amended, restated, supplemented or otherwise modified from time
to time.

 

“LLC” shall mean each of the limited liability companies listed in Annex 2 to
Schedule II hereto.

 

“LLC Documents” shall mean the agreements, documents and/or certificates
constituting or governing any LLC.

 

“Member” shall mean any member or manager in an LLC.

 

 
 

--------------------------------------------------------------------------------

 

 

“Obligations” shall mean, collectively, (a) the due and punctual payment of (i)
the principal of, Yield-Maintenance Amount or other premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Notes when and as due, whether
at maturity, by acceleration, upon one or more dates set for repayment or
prepayment or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (w)
of the Issuer under the Note Agreement, (x) of the Parent under the Parent
Guaranty, (y) of the Subsidiary Guarantors under the Subsidiary Guaranty, (z) of
the Issuer and of the other Credit Parties under any other Transaction Documents
(including this Agreement) to which the Issuer or such other Credit Parties are
or are to be parties and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Issuer under or pursuant to the
Note Agreement and of the Issuer and of the other Credit Parties under the other
Transaction Documents (including the Parent Guaranty, the Subsidiary Guaranty
and this Agreement).

 

“Partner” shall mean any partner in a Partnership.

 

“Partnership” shall mean each of the limited partnerships listed in Annex 1 to
Schedule II hereto.

 

“Partnership Documents” shall mean the agreements, documents and/or certificates
constituting or governing any Partnership.

 

ARTICLE II.

 

Section 2.01.     Pledge and Grant of Security Interest.

 

(a)     As security for the payment and performance in full of its Obligations,
each Pledgor hereby transfers, grants, bargains, sells, conveys, hypothecates,
pledges, sets over and delivers unto the Trustee and grants (and hereby
reconfirms such grant under the Existing Pledge and Security Agreement) to the
Trustee for its benefit and the ratable benefit of the Noteholders, a first
priority security interest in (i) the shares of capital stock listed below the
name of such Pledgor on Schedule I and any shares of stock of any Subsidiary
obtained in the future by such Pledgor and the certificates representing all
such shares (the “Pledged Stock”), (ii) all of such Pledgor’s respective
partnership and membership interests and related rights described in Schedule II
and any other partnership interests, limited liability company membership
interests or other equity interests in any Subsidiary obtained in the future by
such Pledgor (collectively, the “Pledged Interests”), (iii) all other property
that may be delivered to and held by the Trustee (or its designee as provided in
Section 2.01(b)) pursuant to the terms hereof, (iv) subject to Section 2.05, all
payments of dividends and distributions, including, without limitation, all
cash, instruments and other property (including, without limitation, any
security entitlements or investment property), from time to time received,
receivable or otherwise paid or distributed, in respect of, or in exchange for
or upon the conversion of the securities and other property referred to in
clauses (i), (ii) or (iii) above, (v) subject to Section 2.05, all rights and
privileges of such Pledgor with respect to the securities (including, without
limitation, any securities entitlements) and other property referred to in
clauses (i), (ii), (iii) and (iv) above, (vi) any and all custodial accounts,
securities accounts or other safekeeping accounts in which any of the foregoing
property (and any property described in the following clauses (vii) and (viii))
may be deposited or held in, and any security entitlements or other rights
relating thereto, (vii) any securities (as defined in the New York Uniform
Commercial Code (the “UCC”)) constituted by any of the foregoing, and (viii) all
proceeds (as defined in the UCC) of any of the foregoing (the items referred to
in clauses (i) through (vii) above being collectively referred to as the
“Collateral”). The Trustee acknowledges that the security interest in the
Collateral granted herein ranks equally with and shall be pari passu with the
security interest in the Collateral granted to the Collateral Agent, for the
benefit of the Bank Lenders, pursuant to the Pledge Agreement (as defined in the
Bank Credit Agreement) and that the respective rights of the Collateral Agent
and the Trustee with respect to the Collateral shall be subject to the terms and
conditions of the Intercreditor Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Upon delivery to the Trustee (or its designee as set forth below), any
stock certificates, notes or other securities now or hereafter included in the
Collateral (the “Pledged Securities”) shall be accompanied by undated stock
powers duly executed in blank or other instruments of transfer satisfactory to
the Trustee, a duly executed Consent, Waiver and Recognition Agreement
substantially in the form of Exhibit A hereto from each of the companies listed
on Schedule II hereto, and by such other instruments and documents as the
Trustee may request. Without limiting Section 2.02(b), (i) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Trustee may request, and (ii) upon the grant of a security
interest in partnership interests, limited liability company membership
interests or other equity interests in any Person now or hereafter included in
the Collateral, there shall be executed and delivered to the Trustee (or its
designee as set forth below) such instruments of consent, waiver, and
recognition, from the issuer and other equity holders thereof (having provisions
comparable to the Consent, Waiver and Recognition Agreement substantially in the
form of Exhibit A hereto) and such other instruments and documents (including
Uniform Commercial Code financing statements duly executed in proper form for
filing in such offices as the Trustee shall require) as the Trustee may request.
Each delivery of Pledged Securities and each such grant of a security interest
shall be accompanied by a schedule describing the securities, securities
entitlements, investment property and equity interests theretofore and then
being pledged hereunder, which schedule shall be attached hereto as Schedule I
or Schedule II, as applicable, and made a part hereof (provided that the failure
to deliver any such schedule shall not impair the security interest hereunder of
the Trustee in any Pledged Securities or Pledged Interests). Each schedule so
delivered (except to the extent in error) shall supersede any prior schedules so
delivered. So long as the obligations arising under or in respect of the Bank
Credit Agreement are subject to the Intercreditor Agreement, the Trustee hereby
designates the Collateral Agent to receive and hold any and all certificates,
instruments, stock powers or other items evidencing the Collateral on behalf of
the Trustee subject to, and in accordance with, the terms and provisions of the
Intercreditor Agreement.

 

Section 2.02.     Deliveries.

 

(a)     Each Pledgor agrees promptly (i) to deliver or cause to be delivered to
the Trustee (or its designee as provided in Section 2.01(b)) any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing Collateral, and any other instruments referred to in Section
2.01(b)(i) endorsed to the Trustee (or its designee as provided in Section
2.01(b)) or in blank by an effective endorsement, or (ii) to cause the
certificate to be registered in the name of the Trustee (or its designee as
provided in Section 2.01(b)), upon original issue or registration of transfer by
the issuer thereof.

 

(b)     Upon execution and delivery hereof there shall be delivered to the
Trustee a duly executed Consent, Waiver, and Recognition Agreement substantially
in the form of Exhibit A hereto in respect of each Partnership and LLC.

 

(c)     With respect to such of the Collateral as constitutes an uncertificated
security, (i) each Pledgor agrees to cause the issuer to register the Trustee
(or its designee as provided in Section 2.01(b)) as the registered owner
thereof, upon original issue or registration of transfer or (ii) the issuer
agrees that it will comply with instructions with respect to such uncertificated
security originated by the Trustee without further consent of the registered
owner.

 

(d)     With respect to such of the Collateral as constitutes a “security
entitlement” as defined in Article 8 of the UCC, the Pledgor agrees to cause the
securities intermediary to indicate by book entry that such security entitlement
has been credited to a securities account of the Trustee.

 

(e)     If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any note or other instrument (other than an
instrument which constitutes chattel paper under the UCC), such note or other
instrument shall be immediately pledged hereunder and a security interest
therein hereby granted to the Trustee, and the same shall be duly endorsed
without recourse or warranty in a manner reasonably satisfactory to the Trustee
and delivered to the Trustee (or its designee as provided in Section 2.01(b)).
If at any time any Pledgor’s right or interest in any of the Collateral becomes
an interest in real property, such Pledgor immediately shall execute,
acknowledge and deliver to Trustee (or its designee as provided in Section
2.01(b)) such further documents as the Required Holders reasonably deem
necessary or advisable to create a first priority perfected mortgage lien in
favor of the Trustee in such real property interest.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.03.     Representations; Warranties; Covenants. Each Pledgor hereby
represents, warrants and covenants, to and with the Trustee and the Noteholders
that:

 

(a)     (i) the Pledged Stock has been delivered to the Trustee (or its
designee) in pledge hereunder, and represents that percentage as set forth on
Schedule I of the issued and outstanding shares of each class of the capital
stock of the issuer with respect thereto; and (ii) a first priority security
interest in the Pledged Interests has been granted to the Trustee hereunder, and
the Pledged Interests represent the interests in the Partnerships and the LLCs
as set forth in Schedule II;

 

(b)     each Pledgor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Collateral indicated on Schedule I and
Schedule II with respect to such Pledgor, (ii) holds the same free and clear of
all Liens, except for the security interest granted in the Collateral hereunder
and except for the security interest which the Pledgor has concurrently herewith
granted to the Collateral Agent for the benefit of the Bank Lenders on an equal
priority and pari passu basis with the security interest created hereunder to
secure the obligations of the Pledgors under or in respect of the Bank Credit
Agreement for so long as the Intercreditor Agreement is in effect, (iii) will
make no assignment, pledge, hypothecation or transfer of or create or suffer to
exist any security interest in or other Lien on, the Collateral, other than
pursuant hereto, and (iv) subject to Section 2.05, will cause any and all
Collateral to be forthwith deposited with the Trustee (or its designee as
provided in Section 2.01(b)) and pledged or otherwise subject to the security
interest created hereunder;

 

(c)     each Pledgor (i) has the power and authority to pledge or grant a
security interest in the Collateral in the manner hereby done or contemplated
and (ii) will defend its title or interest thereto or therein and the Lien of
the Trustee for the ratable benefit of the Noteholders against any and all other
Liens, however arising, of all Persons whomsoever.

 

(d)     no consent or approval (i) of any Governmental Authority or any
securities exchange or (ii) of any other Person except any such Person whose
consent has been obtained in writing and delivered to the Trustee, was or is
necessary to the validity of the pledge or grant of a security interest effected
hereby;

 

(e)     (i) when the Pledged Securities, certificates, instruments or other
documents representing or evidencing the Collateral are delivered to the Trustee
(or its designee as provided in Section 2.01(b)) in accordance with this
Agreement, the Trustee will have a valid and perfected first Lien upon and
security interest in such Pledged Securities as security for the payment and
performance of the Obligations; and (ii) when Uniform Commercial Code Financing
Statements in the form of Exhibit B hereto naming the appropriate Pledgor in
accordance with Schedule II as debtor and the Trustee as secured party are filed
in the respective offices as set forth in Schedule 2.03 hereto, the Trustee will
have a valid and perfected first Lien upon and security interest in such Pledged
Interests as security for the payment and performance of the Obligations;

 

(f)     the pledge and the grant of a security interest effected hereby are
effective to vest in the Trustee, on behalf of itself and the Noteholders, the
rights of the Trustee in the Collateral as set forth herein.

 

Section 2.04.     Registration in Nominee Name, Denominations; Further
Assurances.

 

(a)     The Trustee, on behalf of itself and the Noteholders, shall have the
right (in its sole and absolute discretion) to hold the Pledged Securities and
Pledged Interests in its own name, the name of its nominee or designee or the
name of the applicable Pledgor, endorsed or assigned in blank or in favor of the
Trustee (or its designee as provided in Section 2.01(b)). Each Pledgor will
promptly give to the Trustee copies of any notices or other communications
received by it with respect to Pledged Securities or Pledged Interests. The
Trustee shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement (and the surrender
of any certificates to the issuer or any agent thereof for such purpose shall
not constitute a release of the security interest of the Trustee in any such
Pledged Securities represented thereby). If at any time the Pledged Interests
are represented or evidenced by any certificates, the same shall promptly be
delivered to the Trustee (or its designee as provided in Section 2.01(b)) in
pledge hereunder together with any instruments of transfer requested by the
Trustee.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Each Pledgor agrees, at its expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Trustee may from time to time reasonably request to
better assure, preserve, protect and perfect the pledge and the security
interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the pledge, and the granting of the security interest hereunder
and the filing of any financing statements or other documents in connection
herewith.

 

Section 2.05.     Voting Rights; Dividends.

 

(a)     Unless and until an Event of Default shall have occurred and be
continuing;

 

(i)     The Pledgors shall be entitled to exercise any and all voting and/or
other consensual rights and powers accruing to them as owners of Pledged
Securities and Pledged Interests for any purpose consistent with the terms of
this Agreement, the Note Agreement and the other Transaction Documents;
provided, however, that such action would not adversely affect the rights
inuring to a holder of the Pledged Securities and Pledged Interests or the
rights and remedies of any of the Noteholders or the Trustee under this
Agreement or any other Transaction Document or the ability of the Noteholders or
the Trustee to exercise the same.

 

(ii)     Each Pledgor shall be entitled to receive and retain any and all cash
dividends and distributions paid on the Pledged Securities and cash
distributions in respect of the Pledged Interests to the extent and only to the
extent that such cash dividends and cash distributions are permitted by, and
otherwise paid in accordance with, the terms and conditions of the Note
Agreement, the Intercreditor Agreement, the other Transaction Documents and
applicable laws. All noncash dividends and distributions, and all dividends and
distributions (whether in cash or otherwise) in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other payments, dividends, and distributions made on or in
respect of the Pledged Securities or Pledged Interests, whether paid or payable
in cash or otherwise, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of the issuer of any Pledged
Securities or any amendment of any Partnership Document or LLC Document or the
admission or withdrawal of any Partner or Member, or received in exchange for
Pledged Securities or Pledged Interests or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer or Partnership may be a party or
otherwise, shall (except as otherwise provided in the preceding sentence) be and
become part of the Collateral, and, if received by a Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Trustee and shall be forthwith delivered to the Trustee (or its designee as
provided in Section 2.01(b)) in the same form as so received (with any necessary
endorsement)(any such cash to be applied in accordance with Section 2.07).

 

(b)     Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgors to exercise the voting and consensual rights and
powers they are entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Trustee, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers.

 

(c)     Upon the occurrence and during the continuation of an Event of Default,
all rights of each Pledgor to dividends and other distributions that such
Pledgor is authorized to receive pursuant to the first sentence of paragraph
(a)(ii) above shall cease, and all such rights shall thereupon become vested in
the Trustee, which shall have the sole and exclusive right and authority to
receive and retain such dividends and other distributions. All dividends and
other distributions received by any Pledgor contrary to the provisions of this
Section 2.05 shall be held in trust for the benefit of the Trustee, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Trustee or its designee upon demand in the same form as so
received (with any necessary endorsement) and shall be applied in accordance
with the provisions of Section 2.07.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Section 2.06.     Possession, Sale of Collateral, Etc.

 

(a)     Upon the occurrence and during the continuation of an Event of Default,
the Trustee may sell or cause to be sold, whenever it shall decide, in one or
more sales or parcels, at such prices as it may deem best, and for cash, on
credit or for future delivery, without assumption of any credit risk, all or any
portion of the Collateral, at any broker’s board or at public or private sale,
without demand of performance or notice of intention to sell or of time or place
of sale (except ten (10) days’ written notice to the Pledgor thereof of the time
and place of such sale or other intended disposition of the Collateral, except
any Collateral which is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, which notice each Pledgor
hereby agrees to be commercially reasonable and shall constitute “reasonably
authenticated notification of disposition” within the meaning of Section
9-611(b) of the UCC), and such other notices as may be required by applicable
statute and cannot be waived), and any Person may be the purchaser of all or any
portion of the Collateral so sold and thereafter hold the same absolutely, free
from any claim or right of whatever kind, including any equity of redemption, of
any Pledgor, any such demand, notice, claim, right or equity being hereby
expressly waived and released. The Trustee shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof. At any sale or sales made pursuant to this
Agreement, any Noteholder may bid for or purchase, free from any claim or right
of whatever kind, including any equity of redemption of any Pledgor, any such
demand, notice, claim, right or equity being hereby expressly waived and
released, all or any portion of the Collateral offered for sale, and may make
any payment on account thereof by using any claim for money then due and payable
to such Noteholder by any Pledgor as a credit against the purchase price. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Trustee may (in its sole and
absolute discretion) determine. The Trustee shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The Trustee
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Trustee until the sale price is paid in full by
the purchaser or purchasers thereof, but the Trustee shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. For purposes hereof, (a) a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof, (b) the Trustee shall be free to carry out such sale pursuant to such
agreement and (c) no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereof, notwithstanding the fact that after the
Trustee shall have entered into such an agreement all Events of Default shall
have been remedied and the Obligations paid in full. Neither the Trustee nor any
Noteholder shall in any such sale make no representations or warranties with
respect to the Collateral or any part thereof, and shall not be chargeable with
any of the obligations or liabilities of any Pledgor. As an alternative to
exercising the power of sale herein conferred upon it, the Trustee may proceed
by a suit or suits at law or in equity to foreclose upon the Collateral and to
sell the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the UCC as in effect in the State of New York or its
equivalent in other jurisdictions.

 

(b)     Each Pledgor hereby agrees that it will indemnify and hold the Trustee
and the Noteholders, and their respective officers, directors, employees,
agents, and representatives harmless (except for their own willful misconduct or
gross negligence) from and against any and all claims with respect to the
Collateral asserted both before and after the taking of actual possession or
control of the Collateral by the Trustee pursuant to this Agreement, or arising
out of any act or omission of any party other than the Trustee prior to such
taking of actual possession or control by the Trustee, or arising out of any act
or omission of such Pledgor, or any agents thereof, before or after the
commencement of such actual possession or control by the Trustee. In any action
hereunder, the Trustee shall be entitled to the appointment, without notice, of
a receiver to take possession of all or any portion of the Collateral and to
exercise such powers as the court shall confer upon such receiver.
Notwithstanding the foregoing, upon the occurrence of an Event of Default, and
during the continuation of such Event of Default, the Trustee shall be entitled
to apply, without prior notice to any Pledgor, any cash or cash items
constituting Collateral in the possession of the Trustee to payment of the
Obligations.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Section 2.07.     Application of Proceeds.

 

(a)     Each Pledgor hereby agrees that it shall upon the occurrence and during
the continuation of an Event of Default, (i) immediately turn over to the
Trustee (or its designee as provided in Section 2.01(b)) any instruments (with
appropriate endorsements) or other items constituting Collateral not then in the
possession of the Trustee (or its designee as provided in Section 2.01(b)), the
possession of which is required for the perfection of the Trustee’s security
interest for its benefit and the ratable benefit of the Noteholders, all of
which shall be held in trust for the benefit of the Trustee for its benefit and
the ratable benefit of the Noteholders and not commingled prior to its coming
into the Trustee’s (or its designee’s) possession, and (ii) take all steps
necessary to cause all sums, monies, royalties, fees, commissions, charges,
payments, advances, income, profits, and other amounts constituting proceeds of
any Collateral to be deposited directly in an account of the Pledgor (or any of
them) with the Trustee and to cause such sums to be applied to the satisfaction
of the Obligations.

 

(b)     Subject to the terms of the Intercreditor Agreement, all proceeds from
any collection or sale of the Collateral pursuant hereto, all Collateral
consisting of cash, and all deposits in accounts of any Pledgor with the Trustee
(or its designee as provided in Section 2.01(b)) shall be applied (i) first, to
the payment of the fees and expenses of the Trustee incurred pursuant to, and
any other Obligations payable to the Trustee under, this Agreement or any other
Transaction Document, including costs and expenses of collection or sale,
reimbursement of any advances, and any other costs or expenses in connection
with the exercise of any rights or remedies hereunder or thereunder (including,
without limitation, reasonable fees and disbursements of counsel), (ii) second,
to the payment in full of the Obligations owed to the Noteholders in respect of
the Notes and the Note Agreement, pro rata as among the Noteholders in
accordance with the amounts of such Obligations owed to them, and (iii) third,
to the payment of the Obligations (other than those referred to above) pro rata
as among the Noteholders in accordance with the amounts of such Obligations owed
to them. Any amounts remaining after such applications shall be remitted to the
Pledgors or as a court of competent jurisdiction may otherwise direct. The
Trustee shall have absolute discretion as to the time of application of any such
proceeds, cash, or balances in accordance with this Agreement.

 

Section 2.08.     Power of Attorney.

 

(a)     Each Pledgor does hereby irrevocably make, constitute and appoint the
Trustee or any officer or designee thereof its true and lawful attorney-in-fact
with full power in the name of the Trustee, and of such Pledgor, with power of
substitution, to, upon the occurrence and during the continuation of an Event of
Default, receive, open and dispose of all mail addressed to such Pledgor, to
endorse any note, check, draft, money order, or other evidence of payment
relating to the Collateral that may come into the possession of the Trustee,
with full power and right to cause the mail of such Pledgor to be transferred to
the Trustee’s own offices or otherwise; to communicate with any issuer of
Pledged Securities or any Partnership or LLC; to commence or prosecute any
suits, actions or proceedings to collect or otherwise realize upon any
Collateral or enforce any rights in respect thereof; to settle, compromise,
adjust or defend any claims in respect of any Collateral; to notify any issuer
of Pledged Securities or any Partnership or LLC, or otherwise require them to
make payment directly to the Trustee; to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do any and all other acts necessary or proper to carry out
the intent of this Agreement and each other Transaction Document and the grant,
confirmation and continuation of the security interests hereunder and
thereunder. Such power of attorney is coupled with an interest and is
irrevocable, and shall survive the bankruptcy, insolvency or dissolution of any
or all of the Pledgors. Nothing herein contained shall be construed as requiring
or obligating the Trustee or any Noteholder to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Trustee or any other Noteholder, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Trustee and the Noteholders shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct. The provisions of this Section
shall in no event relieve any Pledgor of any of its obligations hereunder or
under the other Transaction Documents with respect to the Collateral or any part
thereof or impose any obligation on the Trustee to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Trustee or any Noteholders of any other or further right
that it may have on the date of this Agreement or hereafter, whether hereunder,
under any other Transaction Document, by law or otherwise. Any sale of
Collateral pursuant to the provisions of this Section shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
UCC or its equivalent in other jurisdictions.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the preceding paragraph, each Pledgor does hereby
further irrevocably make, constitute and appoint the Trustee or any officer or
designee thereof its true and lawful attorney-in-fact with full power in the
name of the Trustee and of such Pledgor, with power of substitution, (i) to
enforce all of such Pledgor’s rights under and pursuant to all agreements with
respect to the Collateral, all for the sole benefit of itself and the Trustee
and the Noteholders, (ii) to enter into and perform such agreements as may be
reasonably necessary in order to carry out the terms, covenants and conditions
of this Agreement that are required to be observed or performed by such Pledgor,
(iii) to execute such other and further mortgages, pledges and assignments of
the Collateral and filings or recordations in respect thereof as the Trustee may
require for the purpose of protecting, maintaining or enforcing the security
interest of the Trustee hereunder for the ratable benefit of itself and the
Noteholders, (iv) to act as authorized in the following Section hereof, and
(v) to do any and all other things reasonably necessary or proper to carry out
the intention of this Agreement and the grant, confirmation, continuation and
perfection of the security interests hereunder. Such power of attorney is
coupled with an interest and is irrevocable, and shall survive the insolvency,
bankruptcy, or dissolution of any or all of the Pledgors.

 

Section 2.09.     Financing Statements, Direct Payments, Confirmation . Each
Pledgor hereby authorizes the Trustee to file Uniform Commercial Code financing
statements (and any other filings) required in connection with the perfection or
preservation of the security interest hereunder in respect of all or any part of
the Collateral, and amendments thereto and continuations thereof with regard to
such Collateral, without such Pledgor’s signature, or, in the alternative, to
execute such items on behalf of such Pledgor pursuant to the powers of attorney
granted in the preceding Section. Each Pledgor further authorizes the Trustee to
confirm with any issuer of Pledged Securities or any Partnership or LLC the
amounts payable to such Pledgor with regard to the Collateral. Each Pledgor
hereby further authorizes the Trustee upon the occurrence and during the
continuation of an Event of Default to notify any issuer of Pledged Securities
or any Partnership or LLC that all sums payable to such Pledgor relating to the
Collateral shall be paid directly to the Trustee.

 

Section 2.10.     Termination. The security interest granted hereunder shall
terminate when all the Obligations have been fully, finally and indefeasibly
paid and performed and the Facility has been terminated. Thereupon, the Trustee
will, subject to the terms of the Intercreditor Agreement, return to the
Pledgors the Pledged Securities and execute and deliver, at each Pledgor’s
expense, UCC termination statements reasonably requested from time to time by
such Pledgor evidencing the release of the security interest hereunder, all
without recourse to or warranty by the Trustee.

 

Section 2.11.     Remedies Not Exclusive. The remedies conferred upon or
reserved to the Trustee and the Noteholders in this Article and elsewhere in
this Agreement are intended to be in addition to, and not in limitation of any
other remedy available to the Trustee and the Noteholders.

 

Section 2.12.     Securities Laws, etc. In view of the position of the Pledgors
in relation to the Pledged Securities and Pledged Interests, or because of other
current or future circumstances, issues may arise under the Securities Act of
1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statue as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Securities or Pledged Interests permitted
hereunder, the Pledgors understand that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Trustee if the
Trustee were to attempt to dispose of all or any part of the Pledged Securities
or Pledged Interests, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities or Pledged Interests
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Trustee in any attempt to dispose of all or part of
the Pledged Securities or Pledged Interests under applicable Blue Sky or other
state securities laws or similar laws analogous in purpose or effect. The
Pledgors recognize that in light of the foregoing restrictions and limitations
the Trustee may, with respect to any sale of the Pledged Securities or Pledged
Interests, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities or Pledged Interests for their own account, for
investment, and not with a view to the distribution or resale thereof. The
Pledgors acknowledge and agree that in light of the foregoing restrictions and
limitations, the Trustee, in its sole and absolute discretion, (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Securities or Pledged Interests or part thereof shall
have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser (including without limitation, any
Partner or Member) to effect such sale. The Pledgors acknowledge and agree that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Trustee shall incur no responsibility or liability
for selling all or any part of the Pledged Securities or Pledged Interests at a
price that the Trustee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Trustee sells.

 

 

 
8

--------------------------------------------------------------------------------

 

 

Section 2.13.     No Assumption of Liability. The pledge and security interest
hereunder is granted as security only and shall not subject the Trustee or any
Noteholder to, or in any way alter or modify, any obligation or liability of any
Pledgor with respect to or arising out of any of the Collateral. Each Pledgor
shall remain liable to, at its own cost and expense, duly and punctually observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral,
including, without limitation, the Partnership Documents and the LLC Documents,
all in accordance with the terms and conditions thereof, and each Pledgor agrees
to indemnify and hold harmless the Trustee and the Noteholders from and against
any and all liability for such performance.

 

ARTICLE III.

MISCELLANEOUS

 

Section 3.01.     No Discharge. All rights of the Trustee hereunder, the
security interest granted hereunder, and the obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way diminished by (i) any lack of validity or enforceability of the Note
Agreement, any other Transaction Document (including this Agreement, the Parent
Guaranty or the Subsidiary Guaranty), any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any other amendment or waiver of
or any consent to any departure from the Note Agreement, any other Transaction
Document or any other agreement or instrument relating to the foregoing, (iii)
any exchange, release or nonperfection of any other collateral, or any release
or amendment or waiver of or consent to or departure from any guarantee, for all
or any of the Obligations, (iv) any exercise or nonexercise by the Trustee or
any Noteholder of any right, remedy, power or privilege under or in respect of
this Agreement, any other Transaction Document or applicable law, including,
without limitation, any failure by the Trustee or any Noteholder to setoff or
release in whole or in part any balance of any deposit account or credit on its
books in favor of any Credit Party or any waiver, consent, extension, indulgence
or other action or inaction in respect of any thereof, or (v) any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Credit Party or would
otherwise, but for this specific provision to the contrary, operate as a
discharge of or exonerate any Pledgor as a matter of law.

 

Section 3.02.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Pledgor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Trustee with the written consent of the Required Holders Any such waiver,
consent or approval shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in the same,
similar or other circumstances. No waiver by the Trustee of any breach or
default of or by any Pledgor under this Agreement shall be deemed a waiver of
any other previous breach or default or any thereafter occurring.

 

 

 
9

--------------------------------------------------------------------------------

 

 

Section 3.03.     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Pledgors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Transaction Document shall be considered to have been relied upon by the Trustee
and the Noteholders and shall survive the making by the Issuer of the Notes, and
the execution and delivery of any Notes to the Noteholders, regardless of any
investigation made by the Noteholders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Note or any other fee or amount payable under this Agreement or any other
Transaction Document is outstanding and unpaid and as long as the Facility has
not been terminated.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 3.04.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Pledgor, or the Trustee that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns. No Pledgor may assign or transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral except as expressly
contemplated by this Agreement or the other Transaction Documents (and any such
attempted assignment shall be void).

 

Section 3.05.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 3.06.     Headings. The Article and Section headings in this Agreement
are for convenience only and shall not affect the construction hereof.

 

Section 3.07.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Paragraph 13I of the Note Agreement. Communications and
notices to the Trustee shall be given to it at its address at 4 New York Plaza,
15th Floor, New York, New York 10004, Attn: Institutional Trust Services, Fax
No. 212-623-6166, or to such other address as shall have been designated by
notice duly given hereunder. Communications and notices to any Pledgor shall be
given to it at its address set forth in Schedule 3.07 hereto, or to such other
address as shall have been designated by notice duly given hereunder.

 

Section 3.08.     Reimbursement of the Trustee.

 

(a)     The Pledgors jointly and severally agree to pay upon demand to the
Trustee the amount of any and all reasonable and documented expenses, including
the reasonable and documented fees and expenses of its counsel and of any
experts or agents, that the Trustee may incur in connection with (i) the
administration of this Agreement and the other Transaction Documents, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Trustee hereunder, or (iv) the failure by any Pledgor
to perform or observe any of the provisions hereof. If the Pledgors shall fail
to do any act or thing that they have covenanted to do hereunder or any
representation or warranty of the Pledgors hereunder shall be breached, the
Trustee may (but shall not be obligated to) do the same or cause it to be done
or remedy any such breach and there shall be added to the Obligations the cost
or expense incurred by the Trustee in so doing.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     Without limitation of their indemnification obligations under the other
Transaction Documents, the Pledgors jointly and severally agree to indemnify the
Trustee and the Noteholders and their respective officers, directors, employees,
agents, attorneys, and representatives (“Indemnitees”) against, and hold each of
them harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

(c)     Any amounts payable as provided hereunder shall be additional
Obligations secured hereby. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Transaction Document or any
investigation made by or on behalf of the Trustee or any Noteholder. All amounts
due under this Section shall be payable on written demand therefor and shall
bear interest at the default rate (as provided in the Note Agreement and the
Notes).

 

Section 3.09.     Counterparts; Additional Pledgors.

 

(a)     This Agreement may be executed in separate counterparts (delivery of any
executed counterpart by facsimile transmission or electronic mail having the
same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.

 

(b)     Upon execution and delivery after the date hereof by the Trustee and a
Subsidiary of the Parent of an instrument in the form of Exhibit C hereto, such
Subsidiary shall become a Pledgor hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of such
instrument shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of, or the failure to add, any new Pledgor as a
party hereto, in each case whether or not required under the Note Agreement.

 

Section 3.10.     Entire Agreement; Jurisdiction; Consent to Service of Process.

 

(a)     Except as expressly herein provided, this Agreement and the other
Transaction Documents constitute the entire agreement among the parties relating
to the subject matter hereof. Any previous agreement among the parties with
respect to the transactions contemplated hereunder is superseded by this
Agreement and the other Transaction Documents. Except as expressly provided
herein or in the other Transaction Documents, nothing in this Agreement or in
any other Transaction Document, expressed or implied, is intended to confer upon
any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or such other Transaction
Documents.

 

(b)     Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Trustee or any Noteholder may otherwise have to bring
any action or proceeding relating to this Agreement against any Pledgor or its
properties in the courts of any jurisdiction.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 3.07. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 3.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives as of the
day and year first above written.

 

 

 

JPMORGAN CHASE BANK, N.A.

as Trustee

 

By: _______________________________________

Name
Title

 

 

 

 
13

--------------------------------------------------------------------------------

 

 



 

DREW INDUSTRIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

  

 

ZIEMAN MANUFACTURING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 





 

KM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 








 
 

--------------------------------------------------------------------------------

 

 

 

KM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

KINRO TEXAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 




 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



 



 

LCM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LCM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LCM REALTY III, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



 

LCM REALTY IV, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

 
14

--------------------------------------------------------------------------------

 

 

 

LCM REALTY V, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

LCM REALTY VI, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

LCM REALTY VII, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 




 

LIPPERT COMPENENTS INTERNATIONAL SALES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



15

e